COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-14-00161-CV


Michael Reynolds                          §   From the 342nd District Court

                                          §   of Tarrant County (342-271846-14)
v.
                                          §   June 25, 2015

SW McCart, L.L.C.                         §   Opinion by Justice Gardner


                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that Appellant Michael Reynolds shall pay all costs of

this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS

                                       By _/s/ Anne Gardner_________________
                                          Justice Anne Gardner